Citation Nr: 0819486	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-21 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty November 1970 to May 1977.  
The appellant in this case is the veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 determination by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that found the appellant ineligible for DEA benefits 
based on her age on the effective date of her father's award 
of permanent and total service-connected disability.  


FINDINGS OF FACT

1.  Effective November 1, 2005, the veteran was first awarded 
a permanent and total disability rating based on service-
connected disability.

2.  In March 2006, the appellant, who is the veteran's 
daughter, first filed a claim for Dependents' Educational 
Assistance benefits under Chapter 35.

3.  The appellant reached her 26th birthday in June 2005.  


CONCLUSION OF LAW

The basic eligibility criteria for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 
2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's duty-to-
assist and notification obligations, set out in 38 U.S.C.A. § 
5103 (West 2002 and Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007), are not applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims (Court) held that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, with its 
expanded duties to notify and assist, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e. the 
laws changed by VCAA).  The statute at issue in this case 
also is not found in Chapter 51 (rather, in Chapter 35).

In any event, the pertinent facts in this case are clear and 
the law is dispositive.  There is no additional information 
or evidence that could be obtained to substantiate the claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, the Board will now proceed to adjudicate the 
merits of this appeal.

Analysis

The record reflects that the veteran was awarded a permanent 
and total disability rating based on service-connected 
disability, effective November 1, 2005.  Records maintained 
by the VA unequivocally show this effective date.  

The appellant first filed her application for the receipt of 
DEA benefits under Chapter 35 in March 2006.  In this 
application, she reported that she was the veteran's child.  
She also indicated that her date of birth was in June 1979.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2007).  The record confirms 
that the appellant is the veteran's daughter, and that the 
veteran is in receipt of a permanent and total disability 
rating.

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach her 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c) 
(2007) (emphasis added).  The Board has carefully reviewed 
the record, and notes that it is undisputed that the 
appellant reached her 26th birthday in June 2005, prior to 
the currently assigned November 2005 effective date of the 
veteran's permanent and total service-connected disability 
rating.  Accordingly, and unfortunately, the appellant is 
simply not eligible for Chapter 35 educational assistance at 
this time.  While she has indicated in her notice of 
disagreement submitted in June 2006 that the veteran was 
rated totally disabled prior to November 2005, the Board does 
not find her argument persuasive.  The veteran was found to 
be entitled to special monthly compensation based on 
housebound criteria effective from May to August 2004, and 
from September 2004 to November 1, 2005.  However, the rating 
decision in which these benefits were awarded specifically 
indicates an ancillary decision that the veteran was not 
eligible for Chapter 35 benefits.  

In addition, although she asks for an exception to be granted 
to allow her benefits, the appellant has not shown, nor is 
the Board aware, of any basis to exempt her from application 
of this regulation.  For example, under 38 C.F.R. § 
21.3041(a) (2007), the basic beginning date of eligibility 
for educational assistance is normally the date the child 
reaches age 18, or the date of the child's completion of 
secondary schooling, whichever occurs first.  The basic 
ending date for educational assistance is the date of the 
child's 26th birthday.  38 C.F.R. § 21.3041(c) (2007).

The beginning date for eligibility for benefits may be tolled 
if the effective date of the finding of permanent and total 
disability is prior to the child's 18th birthday, but the 
veteran does not receive notice of this rating until after 
the child becomes 18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  
Also, the beginning date may be extended if the permanent and 
total disability rating is assigned after the child reaches 
18, but before the child turns 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2007).  As discussed earlier, however, the 
appellant turned 26 before the effective date of the finding 
of permanent and total disability of the veteran, and so 
neither of these exceptions to toll the basic beginning date 
for eligibility for educational assistance is applicable in 
her case.

The basic ending date for eligibility for educational 
assistance may also be tolled in certain situations.  Under 
38 C.F.R. § 21.3041(d) (2005), the ending date for 
eligibility for educational assistance may be modified for up 
to eight years beyond the qualifying event, but in no case 
beyond the date the child reaches age 31.  To the extent that 
the appellant may be referring to this situation in her 
substantive appeal dated in July 2005 when she seeks an 
exception to the rule, the Board must again deny her request.  
In order to modify the ending date, the qualifying event must 
occur between the time the child reaches age 18 and when the 
child reaches age 26, and not thereafter.  See 38 C.F.R. § 
21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance cannot be modified, 
again because the appellant had already reached the age of 26 
at the time of the award of permanent and total disability to 
the veteran (in November 2005).

While the Board is aware of the appellant's arguments and 
frustrations as stated in her documentation in support of 
this appeal, the regulatory criteria and legal precedent 
governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific, and 
the Board is bound by these criteria.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 19.5 (2007).  Therefore, the Board 
must find that the appellant is simply not eligible to 
receive educational assistance benefits under Chapter 35 as a 
matter of law.  See Sabonis, 6 Vet. App. 426.  Where the law, 
rather than the facts, is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are 
not for application.

ORDER

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


